Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 3-14 each recite the limitation "The stress level monitoring processor system" in the preamble.  There is insufficient antecedent basis for this limitation in the claim. Note that claim 1 recites for preamble “A user stress level monitoring system” and claim 2 recites for preamble “The user stress level monitoring system of Claim 1” without “processor”; the claim terms need to be consistent throughout the claim set. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ulrich (US 6024575 A; 2/15/2000) in view of Martin (US 20190090812 A1; 3/28/2019), and further in view of Lane (US 20170112434 A1; 4/27/2017).
Regarding claim 1, Ulrich teaches a user stress level monitoring system (Fig. 1; Col. 2 lines 4-7).
Ulrich does not teach
a monitoring sock configured to be placed over a foot of a user, comprising:
a blood pressure monitor that measures blood pressure of the user above an ankle of a foot of the user and that outputs blood pressure data corresponding to the measured blood pressure of the user; and 
a heart rate monitor that measures a heart rate of the user at the foot of the user and that outputs heart rate data corresponding to the measured heart rate of the user.
Note that Ulrich teaches the use of a sock (Col. 3 lines 25-28). However, Martin teaches in the same field of endeavor (Abstract; Fig. 1; [0113]) a monitoring sock configured to be placed over a foot of a user (Fig. 1, 22; Fig. 8; [0115]-[0117]; [0123]), comprising:

a heart rate monitor that measures a heart rate of the user at the foot of the user and that outputs heart rate data corresponding to the measured heart rate of the user (Fig. 1; Fig. 8, sensors 804; [0115]-[0117]; [0123]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Ulrich to include these features as taught by Martin because this enables measuring along the foot/ankle while the user is wearing the device/sensors as clothing ([0004]; [0115]-[0116]).
The combination of Ulrich and Martin teaches
a monitoring shoe (Ulrich Fig. 2A-3), comprising: 
at least one electrode that monitors galvanic skin response (GSR) of the foot and that outputs a GSR measurement signal (Ulrich Col. 3 lines 15-22, 30-35); and 
a GSR monitoring processor communicatively coupled to the at least one electrode, that receives the GSR measurement, and that converts the received GSR measurement signal into GSR data (Ulrich Col. 3 lines 34-38); 
a stress level monitoring processor system communicatively coupled to the blood pressure monitor, the heart rate monitor, and the GSR monitoring processor (Ulrich Col. 3 lines 30-38, lines 60-67; Col. 4 lines 36-42), comprising: 
a memory (Martin [0033]; [0036]); and 
a processor (Ulrich Col. 3 lines 36-38).

The combination of Ulrich, Martin, and Lane teaches wherein the processor stores the received blood pressure data, the received heart rate data, the received GSR data, and the supplemental information into the memory (Martin [0060]; Lane [0096]; [0126]-[0127]).
Regarding claim 2, in the combination of Ulrich, Martin, and Lane, Ulrich teaches wherein the at least one electrode is located at a toe of the monitoring shoe and is configured to detect the GSR of a toe of the user (Col. 3 lines 31-35).
Regarding claim 3, in the combination of Ulrich, Martin, and Lane, Martin (relied upon above for monitoring sock) teaches wherein the monitoring sock further comprises: 

wherein the monitoring sock wireless transceiver outputs a wireless signal with the blood pressure data and the heart rate data ([0115]-[0116] “transceiver”).
Regarding claim 4, in the combination of Ulrich, Martin, and Lane, Ulrich teaches wherein the monitoring shoe further comprises: 
a monitoring shoe wireless transceiver (Col. 3 lines 60-67; Col. 4 lines 20-24).
The combination of Ulrich, Martin, and Lane teaches wherein the monitoring shoe wireless transceiver receives the wireless signal with the blood pressure data and the heart rate data output by the monitoring sock wireless transceiver (Ulrich Col. 3 lines 60-67; Col. 4 lines 20-24; Martin Fig. 1; [0113]; [0115]-[0116]; Lane [0029]; [0136]).
Regarding claim 5, the combination of Ulrich, Martin, and Lane teaches wherein the monitoring shoe transceiver outputs a wireless signal with the blood pressure data, the heart rate data, the GSR data and the supplemental information to a stress monitoring computer system (Ulrich Col. 3 lines 60-67; Col. 4 lines 20-24; Martin Fig. 1; [0113]; [0115]-[0116]; Lane Fig. 2P; [0029]; [0136]).
Regarding claim 6, the combination of Ulrich, Martin, and Lane teaches wherein the supplemental information further comprises information that identifies at least one of the user (Martin [0118]; Lane Fig. 2P) and the stress level monitoring processor system (Martin [0118]; Lane Fig. 2P; Fig. 3A), and wherein the stress monitoring computer system comprises: 
a memory (Martin [0033]; [0036]), 

Regarding claim 7, the combination of Ulrich, Martin, and Lane teaches wherein at least one of the blood pressure monitor and the heart rate monitor are located in a cuff of the monitoring sock (Martin Fig. 1, 22; Fig. 8; [0115] “near the ankle, calves, shins, or knee”); [0116]; [0123] “stretchable or form fitting materials”; [0125] “sensors 804 may include a blood pressure cuff”; the reference is teaching that the sensor within sock can be placed in cuff).
Regarding claim 8, the combination of Ulrich, Martin, and Lane teaches wherein the stress level monitoring processor system is located in a heel of the monitoring shoe (Ulrich Fig. 2-C, microprocessor or microcontroller 28; Col. 3 lines 15-20).
Regarding claim 9, the combination of Ulrich, Martin, and Lane teaches wherein the GSR monitoring processor is located in a heel of the monitoring shoe (Ulrich Fig. 2-C, microprocessor or microcontroller 28; Col. 3 lines 15-20).
Regarding claim 10, the combination of Ulrich, Martin, and Lane teaches wherein the GSR monitoring processor is a component of the stress level monitoring processor system (Ulrich Col. 3 lines 15-38; Col. 4 lines 20-25). 
Regarding claim 11, the combination of Ulrich, Martin, and Lane teaches wherein the monitoring shoe further comprises: 
a computer transceiver (Ulrich Col. 3 lines 60-57), 
wherein the computer transceiver outputs user data with the blood pressure data, the heart rate data, the GSR data and the supplemental information to a communication 
wherein a stress monitoring computer system receives the user data from the communication network (Ulrich Col. 3 lines 60-57; Col. 4 lines 20-24; Martin Fig. 1; Lane Fig. 3A-3F; [0066]).
Regarding claim 12, the combination of Ulrich, Martin, and Lane teaches wherein the supplemental information further comprises information that identifies at least one of the user (Martin [0118]; Lane Fig. 2P) and the stress level monitoring processor system (Martin [0118]; Lane Fig. 2P; Fig. 3A), and wherein the stress monitoring computer system comprises: 
a memory (Martin [0033]; [0036]), 
wherein the received user data is stored in the memory with user data for a plurality of other users (Martin [0033]; [0036]; [0097]; Lane Fig. 3A-3F; [0066]).
Regarding claim 13, the combination of Ulrich, Martin, and Lane teaches wherein the stress level monitoring processor system further comprises: 
stress data processing logic that is executed by the processor and that determines a stress level of the user (Ulrich Col. 3 lines 30-38, lines 60-67; Col. 4 lines 36-42).
Regarding claim 14, the combination of Ulrich, Martin, and Lane teaches wherein the monitoring shoe further comprises: 
an alarm indicating device that outputs an alarm if the stress level of the user becomes unhealthy (Ulrich Col. 3 lines 34-56 “vibrating alert only during times of the most extreme stress”).
Regarding claim 15, Ulrich teaches a method of monitoring user stress levels (Fig. 1; Col. 2 lines 4-7).
Ulrich does not teach
measuring blood pressure of a user using a blood pressure monitor that is disposed in at least one of a cuff of a monitoring sock and a backstay of a monitoring shoe that is being worn by the user, wherein the blood pressure monitor is located above an ankle of a foot of the user and that outputs blood pressure data corresponding to the measure blood pressure of the user; 
measuring a heart rate of the user using a heart rate monitor that is disposed in at least one of a cuff of a monitoring sock and a backstay of a monitoring shoe that is being worn by the user, wherein the heart rate monitor outputs heart rate data corresponding to the measured heart rate of the user.
Note that Ulrich teaches the use of a sock (Col. 3 lines 25-28) and other sensors in shoe (Col. 4 lines 35-42). However, Martin teaches in the same field of endeavor (Abstract; Fig. 1; [0113]) measuring blood pressure of a user using a blood pressure monitor that is disposed in at least one of a cuff of a monitoring sock (Fig. 1, 22; Fig. 8; [0115] “near the ankle, calves, shins, or knee”); [0116]; [0123] “stretchable or form fitting materials”; [0125] “sensors 804 may include a blood pressure cuff”; the reference is teaching that the sensor within sock can be placed in cuff) and a backstay of a monitoring shoe that is being worn by the user, wherein the blood pressure monitor is located above an ankle of a foot of the user and that outputs blood pressure data corresponding to the measure blood pressure of the user (Fig. 1; Fig. 8, sensors 804; [0115]-[0117]; [0123]); 

Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Ulrich to include these features as taught by Martin because this enables measuring along the foot/ankle while the user is wearing the device/sensors as clothing ([0004]; [0115]-[0116]).
The combination of Ulrich and Martin teaches
monitoring galvanic skin response (GSR) of the foot using at least one electrode that outputs a GSR measurement signal, wherein the at least one electrode resides in the monitoring shoe that is being worn by the user (Ulrich Fig. 2A-3; Col. 3 lines 15-22, 30-35); 
receiving the GSR measurement at GSR monitoring processor that is communicatively coupled to the at least one electrode, wherein the GSR monitoring processor converts the received GSR measurement signal into GSR data (Ulrich Col. 3 lines 34-38); 
communicating the blood pressure data, the heart rate data, and the GSR data to a stress level monitoring processor system that is communicatively coupled to the blood pressure monitor, the heart rate monitor, and the GSR monitoring processor (Ulrich Col. 3 lines 30-38, lines 60-67; Col. 4 lines 36-42; Martin Fig. 1).

The combination of Ulrich, Martin, and Lane teaches storing the received blood pressure data, the received heart rate data, the received GSR data, and the supplemental information into a memory (Martin [0060]; Lane [0096]; [0126]-[0127]).
Regarding claim 16, the combination of Ulrich, Martin, and Lane teaches wherein at least one of the blood pressure monitor and the heart rate monitor reside in the monitoring sock that is being worn by the user (Martin Fig. 1, 22; Fig. 8; [0115]-[0117]; [0123]).
Regarding claim 17, the combination of Ulrich, Martin, and Lane teaches wherein the monitoring sock comprises a monitoring sock wireless transceiver that is communicatively coupled to the at least one of the blood pressure monitor and the heart 
outputting a wireless signal from the monitoring sock wireless transceiver with at least one of the blood pressure data and the heart rate data (Martin [0115]-[0116] “transceiver”), 
wherein the stress level monitoring processor system receives the wireless signal (Ulrich Col. 3 lines 60-67; Col. 4 lines 20-24; Martin Fig. 1; [0113]; [0115]-[0116]; Lane [0029]; [0136]).
Regarding claim 18, the combination of Ulrich, Martin, and Lane teaches wherein the at least one of the blood pressure monitor and the heart rate monitor are located in a cuff of the monitoring sock (Martin Fig. 1, 22; Fig. 8; [0115] “near the ankle, calves, shins, or knee”); [0116]; [0123] “stretchable or form fitting materials”; [0125] “sensors 804 may include a blood pressure cuff”; the reference is teaching that the sensor within sock can be placed in cuff), wherein the stress level monitoring processor system is located in a heel of the monitoring shoe (Ulrich Fig. 2-C, microprocessor or microcontroller 28; Col. 3 lines 15-20), wherein the GSR monitoring processor is located in a heel of the monitoring shoe (Ulrich Fig. 2-C, microprocessor or microcontroller 28; Col. 3 lines 15-20), and wherein the at least one electrode is located in a toe of the monitoring shoe (Col. 3 lines 31-35).
Regarding claim 19, the combination of Ulrich, Martin, and Lane teaches outputting a wireless signal from a monitoring shoe transceiver located in the monitoring shoe to a stress monitoring computer system, wherein the wireless signal includes the blood pressure data, the heart rate data, the GSR data and the supplemental 
Regarding claim 20, Ulrich teaches a user stress level monitoring system residing in a monitoring shoe (Fig. 1; Col. 2 lines 4-7).
Ulrich does not teach
a blood pressure monitor that measures blood pressure of the user above an ankle of a foot of the user and that outputs blood pressure data corresponding to the measured blood pressure of the user; 
a heart rate monitor that measures a heart rate of the user at the foot of the user and that outputs heart rate data corresponding to the measured heart rate of the user.
Note that Ulrich teaches the use of a sock (Col. 3 lines 25-28) and other sensors in shoe (Col. 4 lines 35-42). However, Martin teaches in the same field of endeavor (Abstract; Fig. 1; [0113]) a blood pressure monitor that measures blood pressure of the user above an ankle of a foot of the user and that outputs blood pressure data corresponding to the measured blood pressure of the user ((Fig. 1, 22; Fig. 8; [0115] “near the ankle, calves, shins, or knee”); [0116]; [0123] “stretchable or form fitting materials”; [0125] “sensors 804 may include a blood pressure cuff”; the reference is teaching that the sensor within sock can be placed in cuff above ankle); 
a heart rate monitor that measures a heart rate of the user at the foot of the user and that outputs heart rate data corresponding to the measured heart rate of the user (Fig. 1; Fig. 8, sensors 804; [0115]-[0117]; [0123]).
Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of Ulrich to include these 
The combination of Ulrich and Martin teaches
at least one electrode that monitors galvanic skin response (GSR) of the foot and that outputs a GSR measurement signal (Ulrich Col. 3 lines 15-22, 30-35); 
a GSR monitoring processor communicatively coupled to the at least one electrode, that receives the GSR measurement, and that converts the received GSR measurement signal into GSR data (Ulrich Col. 3 lines 34-38); and 
a stress level monitoring processor system communicatively coupled to the blood pressure monitor, the heart rate monitor, and the GSR monitoring processor (Ulrich Col. 3 lines 30-38, lines 60-67; Col. 4 lines 36-42), comprising: 
a memory (Martin [0033]; [0036]); and 
a processor (Ulrich Col. 3 lines 36-38).
The combination of Ulrich and Martin does not teach wherein the processor generates supplemental information that includes at least one of a date and a time of acquisition of at least one of the received blood pressure data, the received heart rate data, and the received GSR data. Note that Martin teaches storing historical data ([0060] “historical information”). However, Lane teaches in the same field of endeavor (Fig. 8D; [0139]) wherein the processor generates supplemental information that includes at least one of a date and time of acquisition ([0096] “time stamps”; [0127]) of at least one of the received blood pressure data, the received heart rate data ([0139]), and the received GSR data. Thus it would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the teaching of 
The combination of Ulrich, Martin, and Lane teaches wherein the processor stores the received blood pressure data, the received heart rate data, the received GSR data, and the supplemental information into the memory (Martin [0060]; Lane [0096]; [0126]-[0127]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jonathan T Kuo whose telephone number is (408)918-7534. The examiner can normally be reached M-F 10 a.m. - 6 p.m. PT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson can be reached on 571-272-4697. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/JONATHAN T KUO/Primary Examiner, Art Unit 3792